Motion to amend the order of this court entered July 14, 1958 (6 A D 2d 881) referred to the court that rendered the decision. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ. Motion granted and order amended by adding thereto a decretal paragraph permanently restraining appellants-from constructing or maintaining a bulkhead in lands lying westerly of a line in continuation of the westerly line of Front Street as now constituted.. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.